Citation Nr: 0629277	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  05-00 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for prostate cancer 
claimed as due to exposure from ionizing radiation.

2.  Entitlement to an increased (compensable) initial rating 
for cholangiocarcinoma (bile duct cancer), status-post 
resection.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from July 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim.

The veteran testified at a Travel Board hearing in June 2006 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing testimony is associated with the claims file.

For good cause shown, the veteran's case has been advanced on 
the Board's docket pursuant to the provisions of 38 C.F.R. 
§ 20.900(c) (2005).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence indicates 
that prostate cancer is not related to an in-service disease 
or injury.

3.  The veteran's bile duct cancer, status post-resection, 
currently manifests no active residuals.



CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.311 (2005).

2.  The requirements for an initial compensable rating for 
bile duct cancer, status post-resection, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.114, Diagnostic Codes 7399-7343, 7316, 7328 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, an April 2003 RO letter, issued prior to the 
decision on appeal, provided notice to the veteran regarding 
what information and evidence was needed to substantiate the 
claims for service connection, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of and to submit any further 
evidence that was relevant to the claim.  A September 2003 
letter also requested specific information regarding his 
claims.  With regard to the claim for increase, a March 2006 
letter informed the veteran how disability evaluations and 
effective dates are assigned, and the type evidence which 
impacts those determinations.  This letter advised the 
veteran of the need to submit evidence showing the level of 
disability and who is responsible for obtaining the evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records and examination reports, the Radiation Dose 
Assessment of the Defense Threat Reduction Agency (DTRA), the 
medical review and opinion of the VA Chief Public Health and 
Environmental Hazards Officer, and the transcript of his 
hearing.

The veteran has provided private treatment records regarding 
his claims, to include the specialist treating his 
gastrointestinal problems.  Such active participation in the 
claims process indicates knowledge of the VCAA provisions and 
the evidence needed to support his claim.  There is no 
indication that there is additional evidence to obtain, there 
is no additional notice that should be provided, and there 
has been a complete review of all the evidence without 
prejudice to the appellant.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for service 
connection and an increased rating, any question related to 
an initial evaluation of that disability or the effective 
date to be assigned is rendered moot.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service Connection.  The competent evidence of record shows 
the veteran to have served aboard the USS James C. Owens (DD 
776), which docked at Hiroshima and Nagasaki after the atomic 
bomb attacks on those cities.  He served with the U.S. 
occupation forces from October 24, 1945 to November 2, 1945 
in Hiroshima, and from November 8, 1945 to November 10, 1945 
in Nagasaki.  He was diagnosed with prostate cancer in July 
2001.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Direct service connection can be established by "show[ing] 
that the disease or malady was incurred during or aggravated 
by service," a task that includes the difficult burden of 
tracing causation to a condition or event during service."  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Under 
Combee, VA must not only determine whether a veteran had a 
disability recognized by VA as being etiologically related to 
exposure to ionizing radiation, but must also determine 
whether the disability was otherwise the result of active 
service.  In other words, the fact that the requirements of a 
presumptive regulation are not met does not in and of itself 
preclude a claimant from establishing service connection by 
way of proof of actual direct causation.

In this case, the preponderance of the competent evidence of 
record is against the veteran's claim for service connection 
on a direct basis.  The service medical records reflect no 
entries related to complaints, findings, or treatment for 
prostate or other genitourinary symptomatology.  The 1946 
Report of the veteran's examination for discharge reflects 
that his genitourinary system was assessed as normal, and he 
was deemed physically fit for discharge from active service.  
38 C.F.R. § 3.303.

In addition to the foregoing, service connection for prostate 
cancer can be established presumptively, in any of three 
different ways.  The Board will address each of these three 
methods in the adjudication that follows.

First, prostate cancer is among the diseases eligible for 
service connection on a presumptive basis should it manifest 
to a degree of 10 percent within one year of separation from 
active service.  See 38 C.F.R. § 3.309(a).  As noted above, 
the veteran's prostate cancer was not diagnosed until several 
decades after his separation from active service.  Thus, 
presumptive service connection as a chronic condition is not 
warranted.  

Second, for those who meet the requirements of a radiation-
exposed veteran who engaged in radiation-risk activity under 
38 U.S.C.A. § 1112(c)(3) and 38 C.F.R. 
§ 3.309(d)(3), the absence of competent medical evidence 
linking a disability to service is not a bar to service 
connection, as there is a lifetime presumption for certain 
enumerated diseases.  Further, there is no requirement for 
documenting the level of radiation exposure under this 
presumptive basis.  The term "radiation-risk activity" 
includes the occupation of Hiroshima or Nagasaki, Japan 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 
3.309(d)(3)(ii).

As noted above, the competent evidence of record confirms the 
veteran's service at Hiroshima and Nagasaki in 1945.  Thus, 
the veteran was in fact involved in a radiation-risk activity 
during his active service.  Unfortunately, prostate cancer is 
not one of the diseases listed under 38 C.F.R. § 3.309(d)(3).  
Therefore, these presumptive provisions are not applicable to 
the veteran's claim, and his claim must be assessed under the 
provisions of other "radiogenic" diseases.

Finally, other "radiogenic" diseases, such as any form of 
cancer listed under 38 C.F.R. § 3.311(b)(2) (2005) found five 
years or more after service (for most of the listed diseases) 
in an ionizing radiation exposed veteran may also be service 
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service, or if they are otherwise linked medically to 
ionizing radiation exposure while in service.  "Radiogenic 
diseases" under this regulation includes prostate cancer.  38 
C.F.R. § 3.311(b).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  In a November 2003 letter, 
the Defense Threat Reduction Agency (DTRA) informed the 
veteran that his participation in the occupation of Hiroshima 
and Nagasaki was confirmed, the criteria that would be used 
to calculate his dosage, and invited him to provide any 
additional information he desired used in the assessment.  
The claims file reflects no record of the veteran having 
provided any additional information to the Agency.

The veteran was informed that the primary information used 
would be the deck log for the USS James C. Owens, which 
showed the ship's arrival at Hiroshima on October 24, 1945, 
its departure on November 2, 1945, its arrival at Nagasaki on 
November 8, 1945, and its departure on November 10, 1945.  
The veteran related in his application for VA benefits that 
he walked on the ground after the bomb explosions in 
Hiroshima and Nagasaki, and that he walked in the dust and 
particles in the contaminated areas.  Based on the these 
reported activities, the assumptions were that: he was 
present in both Hiroshima and Nagasaki for the entire period 
his ship was present; he was assigned daily duties at 
Hiroshima at the "hottest" spot in the hypocenter or in the 
downwind "rainout" area until his ship's departure; and, he 
was assigned daily duties in the "hottest" spot in the 
hypocenter or in the downward fallout area in the vicinity of 
the Nishiyama Reservoir, until the ship's departure from 
Nagasaki.

DTRA's December 2003 report to the RO reflects that the dose 
reconstruction applicable to the veteran's service in 
Hiroshima and Nagasaki originated from the report, Radiation 
Dose Reconstruction: U.S. Occupation Forces in Hiroshima and 
Nagasaki, Japan, 1945-1946 (DNA 5512F).  The report was the 
basis for the Agency's assumption of a worst-case scenario 
for the veteran.  The report reflects that the National 
Research Council, in a May 2003 report on the DTRA dose 
reconstruction program, concurred with DTRA's assessment that 
"even the most exposed of the occupation troops in Japan 
from both internal and external exposure was probably well 
below 1 rem."

Application of those criteria to the veteran's exposure 
reflect that his combined external radiation dose and 
internal dose to the prostate, which resulted from his 
inhalation and ingestion of contaminants were: total dose, 
0.02 rem; upper bound total dose, less than 1 rem.

The DTRA assessment was submitted to the Director, 
Compensation and Pension Service, who referred the veteran's 
case to the VA Chief Public Health and Environmental Hazards 
Officer for a review and opinion.  The April 2004 report 
reflects that available research data reflect that the 
sensitivity of the prostate to radiation carcinogenesis 
appeared to be relatively low and not clearly established.  
Further, based on data maintained by the National Institute 
for Occupational Safety and Health, using the cancer model 
for all male genitalia, computer software calculated a 99-
pecentile value for the probability of causation of 1.32 
percent.  In light of those values, the medical reviewer 
opined that it was unlikely that the veteran's prostate 
cancer could be attributable to his in-service exposure to 
ionizing radiation.

The Board finds nothing in the claims file that contradicts 
or reduces the probative weight of the DTRA assessment or the 
report of the VA Chief of Public Health and Environmental 
Hazards.  At the hearing, the veteran related that his 
private providers had told him that his prostate cancer could 
have been related to his service in Hiroshima and Nagasaki, 
Japan.  Transcript (T.), p. 15.  However, a veteran's account 
of what a physician purportedly said, filtered as it is 
through a lay person's sensibilities, is not competent 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Further, "could have been" does not rise to the 
level of probable.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinions expressed in terms of "may" also 
implies "may" or "may not"' and are speculative); see also 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998).

Thus, the Board is constrained to find that, although the 
veteran participated in a radiation-risk activity during his 
active service and he is diagnosed with prostate cancer, 
which is a "radiogenic" disease, the preponderance of the 
competent evidence of record is against a finding that his 
prostate cancer is related to that radiation-risk activity.  
38 C.F.R. §§ 3.303, 3.311.

In reaching the conclusions above, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).



Increased Rating.  The May 2004 rating decision granted 
service connection for residuals of bile duct cancer with a 
non-compensable evaluation.  The veteran appealed that 
initial evaluation.  He was diagnosed with bile duct cancer 
in July 2001 and underwent surgery in August 2001 for 
resection of the cancer.  He related at the hearing that his 
provider told him that because some of the cancer was so 
close to an artery, all of the cancer was not removed.  T., 
pp. 6, 9.  The preponderance of the medical evidence of 
record is against this assertion.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the residuals of the veteran's bile duct cancer.  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.  
Fenderson, 12 Vet. App. At 126.

The RO rated the veteran's bile duct cancer residuals 
analogously as a malignant neoplasm of the digestive system, 
exclusive of skin growths, under Diagnostic Code 7399-7343.  
See 38 C.F.R. § 4.20; see also 38 C.F.R. § 4.27 (A hyphenated 
code is used when a rating under one diagnostic code requires 
the use of an additional diagnostic code to identify the 
basis for the evaluation); Troph v. Nicholson, 20 Vet. App. 
45 (2006).  These criteria provide that a rating of 100 
percent is assigned for malignant neoplasms of the digestive 
system during active malignancy or antineoplastic therapy and 
continues beyond the cessation of any surgical procedure.  
Six months following the surgery the appropriate disability 
rating is determined by mandatory VA examination.  If there 
has been no recurrence or metastasis, the disability rate is 
based on residuals.  38 C.F.R. § 4.114, Diagnostic Code 7343.

The veteran's claim was received in February 2003, well after 
his bile duct surgery and convalescence in 2001.  
Chemotherapy was completed in December 2001 and radiation 
therapy was completed in October 2002.  Thus, he did not 
manifest or approximate the criteria for the 100 percent 
evaluation as of his date of claim.  Further, the competent 
medical evidence of record shows that there are no current 
cancer residuals.  Contrary to the veteran's impression as 
related at the hearing, an October 2001 consultation note of 
the veteran's primary cancer treatment provider reflects that 
while dissection was difficult, it was believed that all of 
the cancer was dissected off of the right hepatic artery.  
The Board further notes that the operation report reflects 
that the surgery revealed no metastasis of the cancer.

A November 2004 medical oncology follow-up note by a provider 
for the Hawthorn Cancer Center reflects that there were no 
significant changes in the veteran's post-surgery health 
status, and that there was no evidence of gross recurrence of 
the veteran's bile duct cancer.  His only medications at the 
time were baby aspirin and Ambien.  Thus, the preponderance 
of the competent medical evidence shows that the veteran's 
post-operative bile duct cancer does not manifest or 
approximate the criteria for a 100 percent evaluation.  
38 C.F.R. §§ 4.3, 4.7, Diagnostic Code 7343.  Consequently, 
the veteran's post-operative disease must be rated on the 
basis of any active residuals.  Diagnostic Code 7343.

The August 2001 operation report of the veteran's surgery 
reflects that the veteran underwent a hepaticojejunostomy.  
There is no specific code for this condition.  When an 
unlisted condition is encountered, it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2004).

Diagnostic Code 7316 directs that chronic cholangitis should 
be rated as for chronic cholecystitis.  Under Diagnostic Code 
7314 chronic cholecystitis warrants a noncompensable rating 
for mild symptoms.  A 10 percent rating is warranted for 
moderate symptoms, with gall bladder dyspepsia confirmed by 
x-ray technique, and with frequent attacks (not over two or 
three a year) of gall bladder colic, with or without 
jaundice.  A rating of 30 percent is warranted for severe 
symptoms with frequent attacks of gallbladder colic.  

The Board has also considered Diagnostic Code 7328 for 
resections of the small intestine.  Symptomatic residuals of 
a resection of the small intestine, with diarrhea, anemia, 
and inability to gain weight, warrant the assignment of a 20 
percent evaluation.  Assignment of a 40 percent evaluation is 
warranted when symptomatic residuals result in definite 
interference with absorption and nutrition, manifested by 
impairment of health and objectively supported by examination 
findings including definite weight loss.  A 60 percent 
evaluation is warranted when symptomatic residuals of a 
resection of the small intestine results in marked 
interference with absorption and nutrition, manifested by 
severe impairment of health objectively supported by 
examination findings including material weight loss.  38 
C.F.R. 
§ 4.114, Diagnostic Code 7328.

The evidence of record does not show the veteran to manifest 
or approximate any of the above compensable criteria.  The 
January 2004 VA examination report reflects that the 
veteran's medical history included an umbilical hernia 
repair, colon polyps, a cholecystectomy, and a lower 
gastrointestinal bleeding secondary to diverticulosis.  

The only complaint the veteran related to the examiner was 
that he had difficulty sleeping.  Other than the lower 
gastrointestinal bleeding, he denied any significant 
symptomatology.  The VA examiner noted that there were no 
complaints of fever, chills, sweats, weight loss, headaches, 
chest pain, nausea, or vomiting.  There were no liver 
abnormalities.  No fatigue or weakness was noted.  Physical 
examination revealed no ascites, change in weight, 
gastrointestinal abnormalities, bleeding, abnormal liver, 
muscle wasting or stigmata of liver disease.  The examiner 
rendered a diagnosis of bile duct cancer, status post-
surgery, chemotherapy and radiation, in remission.  On the 
November 2004 oncology follow-up, his abdomen was benign with 
no organomegaly or ascites.  He was reportedly doing well.

At the hearing, the veteran denied nausea or vomiting, but he 
related that he sometimes had to take Tums, and that he still 
experienced gastrointestinal bleeding when he went to the 
bathroom.  T., p. 8.  The November 2004 report of the 
veteran's private provider reflects that the veteran's gall 
bladder was removed in the distant past, and that the lower 
gastrointestinal bleeding was secondary to diverticulosis.  A 
February 2003 private report reflects that, during an October 
2000 colonoscopy, a tubular adenoma was removed.  As of the 
February 2003 examination, the veteran was free of any 
significant symptomatology.

In sum, the evidence fails to show any of the post-operative 
symptoms which would warrant a compensable evaluation under 
Diagnostic Code 7328.  The veteran's gastrointestinal 
disorders other than his bile duct cancer are not service 
connected.  Further, none of the medical evidence of record 
reflects that they are causally connected to his bile duct 
cancer.  Thus, the Board is constrained to find that the 
preponderance of the medical evidence shows the veteran's 
post-operative bile duct cancer to more nearly approximate a 
non-compensable evaluation.  38 C.F.R. §§ 4.3, 4.7.

The Board has considered the doctrine of reasonable doubt and 
finds that the veteran's post-operative bile duct cancer more 
nearly approximates a zero percent evaluation.  38 C.F.R. 
§§ 4.3, 4.7, 4.114, Diagnostic Codes 7343, 7328.

There is nothing in the record to distinguish this case from 
the cases of numerous other veterans who are subject to the 
schedular rating criteria for the same disability.  Thus, the 
Board finds that the currently assigned zero percent 
schedular rating has already adequately addressed, as far as 
can practicably be determined, the average impairment of 
earning capacity due to the veteran's service-connected post-
operative bile duct cancer condition.  See 38 C.F.R. § 4.1.  
In this regard, there is no evidence revealing frequent 
periods of hospitalization or marked interference with 
employment.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  


ORDER

Entitlement to service connection for prostate cancer, to 
include as secondary to exposure to ionizing radiation, is 
denied.

Entitlement to an initial compensable rating for post-
operative residuals of bile duct cancer is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


